Title: Editorial Note: Documents Relating to the 1796 Campaign for Electors in Virginia
From: 
To: 


                        Documents Relating to the 1796 Campaign for Electors in VirginiaEditorial Note
                        While Jefferson’s correspondence makes no mention of the Virginia campaign for presidential electors in 1796, a group of documents pertaining to the election, including three letters, five depositions or certificates (two of which are printed below, the first dealing with Jefferson’s indebtedness and the second with his relations with Aaron Burr), and a handbill are in his papers at the Library of Congress. None is addressed directly to Jefferson, nor has he endorsed them. All of the letters and Documents i and ii have a number between four and twelve on the address sheet or at the bottom of the text indicating that they may have been part of a larger collection. The figures are perhaps in the hand of William A. Burwell, who served as the president’s private secretary in 1804 and 1805 and may have numbered the documents at that time (Burwell to TJ, 15 Sep. 1805; TJ to Burwell, 20 Sep. 1805). A letter from John Beckley to Burwell of 28 June 1805 is numbered in the same way (RC in DLC). The three letters are addressed to Daniel Carroll Brent, who may also have collected the other election documents as he campaigned to be a Jefferson elector for the district consisting of Prince William, Stafford, and Fairfax counties against Federalist Charles Simms, an Alexandria lawyer who occasionally served as Washington’s attorney. Both candidates were serving in the Virginia House of Delegates, Brent representing Stafford and Simms Fairfax county (Washington, Papers, Pres. Ser., i, 419; Richmond Enquirer, 23 Aug. 1805; Malone, Jefferson, iii, 279–81; Leonard, General Assembly, 172, 203, 205; Biog. Dir. Cong.).
                        This was one of several highly contested campaigns in the state. In an address dated 27 Sep. 1796 Simms publicized a charge that would haunt Jefferson for the remainder of his career; namely, that he had abandoned the office of governor of Virginia in 1781 when he resigned “at the moment of an invasion of the enemy, by which great confusion, loss, and distress accrued to the State in the destruction of public records.” He also charged him with resigning as secretary of state at a time when the country was in peril, concluding that Jefferson displayed such a want of “firmness” that he was not fit to be trusted, “for no one can know how soon or from whence a storm may come.” Simms defended John Adams against charges that he was a “friend to Monarchy and hereditary Titles” and made it clear that he would support the person who would continue the policies of the Washington administration: he would vote for fellow Virginian Patrick Henry and John Adams (Columbian Mirror and Alexandria Gazette, 29 Sep. 1796).
                        
                        Virginia Republicans immediately collected documents to counter Simms’s charges against Jefferson. Depositions by Archibald Blair, Daniel L. Hylton, and James Currie, the first two being dated 12 Oct. 1796 and the last undated but almost certainly from the same period, certifying the governor’s concern for the public records, are printed as Document iii of a group of notes and documents on the British invasions in 1781, above in this series at Vol. 4: 256–78. As the Editorial Note there indicates, Jefferson probably updated his diary and added memoranda of Benedict Arnold’s invasion of Virginia at some point in 1796. See that collection for a full discussion of the enduring nature of these charges.
                        On 9 Oct. John Taylor responded to Brent’s request for evidence to counter Simms’s charges with an eight-page letter plus enclosures. Noting that he had served in the Virginia Assembly and militia during the war years, Taylor defended Jefferson’s actions in 1781 and concluded that the government had abandoned Jefferson rather than the reverse. He rebutted Simms’s “catalogue of Mr: Adams’s merits,” which included the signing of the Declaration of Independence, by noting that to “attribute Mr: Jeffersons resignation to fear, whilst Mr: Adams’s concurrence in an instrument, which Mr: Jefferson had the additional hardihood to fabricate, is quoted as a decisive proof of bravery, seems to be an incorrect mode of reasoning.” He quoted passages from A Defence of the Constitutions of Government of the United States of America to show the inconsistency of Adams’s theories with the political system of the United States. But undoubtedly the postscript to Taylor’s letter was of greatest political significance. At Brent’s request, Taylor recounted, from notes that he had kept at the time, a conversation he had had in 1794 with Adams and New Hampshire Senator John Langdon. Their exchange stemmed from a difference of opinion over whether a democratic republican government could be established in France. Adams argued that the ignorance and corruption of Europe rendered it impossible. While he observed that America, a young country, could maintain popular government longer, Adams predicted that he would live to hear Taylor and other republicans acknowledge that “no government could long exist, or that no people could be happy, without an hereditary first magistrate, and an hereditary senate, or a senate for life” (RC in DLC; on address cover: “No 4th.”).
                        John Mason, a merchant in Georgetown and son of George Mason, was running as an elector for Montgomery and Prince George counties in Maryland and wrote to Brent on 16 Oct. 1796 (Columbian Mirror and Alexandria Gazette, 17 Nov. 1796; Mason, Papers, i, lxxvii). His letter indicated that he had already received two documents regarding Jefferson’s record as governor but he sought fuller information: the time of the British invasion, the actions of the Assembly, that body’s subsequent thanks to Jefferson for his service, and the fate of the public records. He specifically asked, “Were any of the public Records taken and destroyed by the Enemy? If so, where were they destroyed—and if they had been removed by whose order, the governor’s or a resolution of the assembly?” and requested Brent to send copies of records that would answer the questions. If he did not have documents, he should gather certificates from people assembled at the Dumfries District Court who could provide the answers and, if possible, convince men from “the other Side of the Question to join in exposing the truth.” Mason also requested a certified copy of Taylor’s 1794 conversation with Adams that Virginia congressman John Nicholas recently had read before  the public, which would “do more good than any thing which has yet been spoken of.” He urged Brent to send the documents by the next post without regard to postage costs (RC in DLC; on address cover: “No. 12th.”).
                        Dated 17 Oct. 1796, Brent’s response to Simms appeared in the Columbian Mirror and Alexandria Gazette in its entirety the following day. A mutilated handbill of it, “To the Freeholders of Prince William, Stafford, and Fairfax,” is found in the Jefferson Papers at the Library of Congress. Brent declaimed that the vice president’s political sentiments rendered him “dangerous and unfit for the Chief Magistracy in a Republican Government,” noting that Adams looked to a monarchical form of government as the “standard of political perfection.” And to refute Simms’s charges that Jefferson had “badly administered and ultimately ’abandoned’ the government of Virginia,” Brent observed that Jefferson had served out the term for which he was elected. Even if he had agreed to serve a third term, as the constitution allowed, “misdirected resentment” against his administration probably would have prevented his reappointment in June 1781. This “prejudice and indignation” against the governor, however, were of a “momentary duration.” To prove this point, Brent printed certified extracts from the Virginia House of Delegates, including a 12 June 1781 resolution to inquire into the conduct of the governor and another of 12 Dec. 1781 thanking Jefferson “for his impartial, upright and attentive administration whilst in office,” commending him for his “ability, rectitude, and integrity,” and noting that by this public avowal they wished “to obviate and remove all unmerited censure.” During the same session Jefferson was appointed a Virginia delegate to Congress. Brent went on to applaud Jefferson’s correspondence as secretary of state, noting that the popular treaty with Spain was due in some measure to his correspondence with the ministers of that country. Finally, echoing Taylor’s words, Brent questioned the logic of Simms’s attributing “firmness” to Adams because he seconded and voted for the Declaration of Independence while denying the same quality to Jefferson even though he drew up the document and voted for it.
                        Brent’s address did not end the campaign. Simms’s war record was scrutinized by Virginia Republicans. On 27 Oct. 1796 “Firmness” publicized a 1779 resolution from the Continental Congress giving Simms, lieutenant colonel of the Second Virginia Regiment, a leave of absence to allow him to look after his land claims at a time when measures were being taken to prevent other officers from requesting leave in the midst of a campaign. In the very next issue of the newspaper, Simms responded with correspondence relating to his military career and on 1 Nov., several days before the election, he issued a major rebuttal to Brent’s address. On election day, however, Brent defeated Simms by a large majority. When Adams appointed Simms to the collectorship at Alexandria in 1799, Republicans believed it was a reward for his spirited campaign (Columbian Mirror and Alexandria Gazette, 27, 29 Oct., 12 Nov. 1796; Washington Gazette, 9 Nov. 1796; Richmond Enquirer, 23 Aug. 1805; John Jay to TJ, 6 Sep. 1779; JEPJournal of the Executive Proceedings of the Senate of the United States … to the Termination of the Nineteenth Congress, Washington, D.C., 1828, i, 326).
                        The northern Virginia counties of Loudoun and Fauquier made up another highly contested electoral district, where the Jefferson advocate Albert Russell, who had served four terms as a representative in the Virginia House of Delegates from Loudoun County, faced Federalist Leven Powell, a merchant and extensive holder of western lands who represented the same county for five terms in the House of Delegates. Early in the campaign, Powell used Aaron  Burr’s visit to Monticello in 1795 to prove that Jefferson was an active foe of the present administration (see Document ii). Throughout the contest Powell claimed that he would vote for the person who would most likely “preserve the peace and happiness” of the country and, like Simms, made support for the Washington administration his litmus test. He was the first to declare for the candidacy of Patrick Henry (Columbian Mirror and Alexandria Gazette, 8 Sep. 1796; Mason, Papers, i, lxxxviii; Leonard, General Assembly, 134, 165, 169, 173, 176, 180, 184, 188, 192; Rose, Prologue to Democracy, 130–2). Russell’s address to the voters, dated 16 Sep., was relatively short. Remarking on Adams’s “predeliction for Monarchy” he expressed support for Jefferson because of his “steady and uniform attachment to republican government” and noted that Powell’s support of Henry would only divide the southern interest and promote the election of Adams (Columbian Mirror and Alexandria Gazette, 20 Sep. 1796). While this was Russell’s only campaign document, other Republicans were circulating reports that his opponent was a “friend to Monarchy.” This led to a published exchange between Virginia Senator Stevens Thomson Mason, identified as a major perpetrator of the rumors, and Powell. It also led to Powell’s second address to the freeholders of Loudoun and Fauquier counties in which he explained his political theories by recalling conversations he had had with Mason and others. Powell defended his decision to vote for Henry, declaring that he had “as strong reasons to believe that Mr. Henry is a candidate as that Mr. Jefferson is.” He continued: “I have not heard that either has offered; but I have heard, that both should say they would not serve, so that in this they stand equal.” Powell concluded that if Henry refused to run he would vote for the person “least exceptionable.” On 3 Nov., four days before the Virginia election, Henry wrote a letter in which he clearly declined to run for the presidency. Powell defeated Russell in the election by 287 votes and became the only Virginia elector to cast his vote for Adams. He went on to serve as a Virginia congressman from 1799 to 1801 (same, 8 Sep., 1, 25 Oct., 12, 15 Nov. 1796; Richard R. Beeman, The Old Dominion and the New Nation, 1788–1801 [Lexington, Ky., 1972]), 165–6; Rose, Prologue to Democracy, 157, 222, 288; Biog. Dir. Cong.).
                    